ant DP 4f
Case: 1:19-cv-01980-DCN Doc

:1 Filed: 08/29/19 1 of 7. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF ONTO FILED
FASTERN DIVISION AUG 29 2019
ANDRE MAGRUDER, : NOARIGUS. 0 PstRICT ¢
Grafton Corr. Inst : TERY DISTT GUE,

2500 S. Avon-Relden Rd.

Grafton, Ohio 44044,
Plaintiff,

GRAFTON CORR. INST.

2500 8S. Avon-Beldan Bd.

Grafton, Ohio 44044,

Defendant.

Judge

 

Mapistrate

tAG-TUDGE GREENBERG

Civil Action under Rehab. Act

 

2 ADA, Eighth Amendment, and

: A2 17.5.0. 819832 for Injunetive

: and monetary relief.

: Jury Demand Endorsed Nerein
COMPLAINT

 

JURISDICTION AND VENUE

Tt. This Court has original jurisdiction over the instant
justiciable controversy by virtue of Article TIT of the United
States Constitution, and pursuant to Section 504 of the Rehabi-
litation Act of 1973, 29 U.S.C. $705; the Civil Rights Act, 42
W.9.C. §1983, and the Americans with Disabilities Act (ADA), 4?
W.8.0. §812101-12213;

2. ALL of the acts and conduct upon which this action is
based occurred in Grafton, Lorain County, Ohio, within the terri-
torial S3urisdiction of this Court, establishine this Court as the
appropriate venue for this Action pursuant to F, R. Civ. P. 5.

PARTIES

2, The plaintiff herein is a United States Citizen and citizen
of the State of Ohio and is confined in a State Correctional
Institution, under the custody and control of the Ohio Department
of Rehahilitation and Correction (ONRC), confined at the Grafton
Correctional Institution (GCI), the administration officials of
which have committed the acts and conduct upon which this action

,is based:
-{~-
 

 

 

Case: 1:19-cv-01980-DCN Doc #:1 Filed: 08/29/19 2 of 7. PagelD #: 2

A, The defendant herein is the Grafton Correctional Unstitu-
tion, a public entity which maintains custody and control over
the plaintiff herein, and under which auspices the acts and
conduct giving rise to the causes of action set forth herein were
committed, and which is the recipient of federalfunding, thus
mandating compliance with all federal non-discrimination laws,
including the Rehabilitation Act of 1973, the Civil Rights Act.
and the ADA.

FACTUAL BACKGROUND

5. In approximately 1991, Plaintiff Andre Magruder underwent
surgery and a colostomy was performed, leaving him with a
permanent colostomy bag;

6. As a @irect result of that surgical colostomy and the
resultant disability, Magruder was provided with a single cell,
in approximately 1991, which has been designated as "permanent"
under the ADA and in compliance with the Rehabilitation Act of
1973, with writter notices heing periodically issued, (Exhibit
A);

7. In approximately October of ?018, Magruder was called into
the unit office at GCI, where he has been for approximately 25
years with a single cell the entire time, and told that they
were taking his single cell away, despite the fact that he still
has the same disability requiring the single cell;

8. Magruder wrote to the warden, to the Wealth Care Admini-
strator and to the GCI ADA Co-Ordinator, and to the Special Weeds
Assessemtn Committee at the ODRC Central Office, in compliance
with the requirements of ODRC Policy 64-NCM-02 to fully exahsut
all available administrative remecies, tono avail, and Magruder
was forced to endure a double-ocecupancy cell, in approximately
December, 2017;

9. As a direct result of his disability, Magruder is forced
to wash out his colostomy bag in the cell sink, and occasionally
has leakage and spills;

10. As a result of using the sink to clean his bodily wastes
as well as of the occasional leakage, Magruder has been
threatened with physical violence from his celimates, subjected
to threats,intimidation, yelling, screaming, slamming things
around the cell, and repeated threats upon his life by his
cellmates;

11. Upon complaining to GCY officials, Magruder has merely
bean told to ‘deal with it";

12. Maeruder is 73 years old and has been continually
incarcerated for 35 years, and is in failing health and unable to
defend himself apainst the repeated threatened assaults,

 
 

 

Case: 1:19-cv-01980-DCN Doc #:1 Filed: 08/29/19 3 of 7. PagelD #: 3

13. The removal of Magpruder's ADA Accommodation single-cell
restriction was not effected as a result of any legitimate insti-
tutional security concern, and moreover was discriminatory in
that other GCI prisoners ahve retained their single cell accommo-
cations, including others with colostomy haps;

14. The ability to access the hathroom and to clean himself
fall within the definition of "Major Life Activities” under the
ADA and the Rehabilitation Act of 1973 and the removal of the
sinple cell restriction accommodation interferes with Magruder's
ability to do so; See, ea.g. Stansell v Grafton Corr. Inst. Sixth
Gireuit Case No. 18-2765, April 18, 2019);

15. Peing forced to endure a celimate who continually
threatens him with physical harm interferes with his ability to
sleep at night, or indeed at all, due to needing to “keep one eye
open" in fear for his life;

16. As a result of Magruder complaining about the discontinua-
tion of his permanent ADA single-cell restriction, GCT HCA David
Less retaliated against him by telling Magruder that his
Colostomy supplies would be withheld from him, such supplies
including special cleansers and skin protections, as well as
inflammation injections all necessary as attendent to a permanent
colostomy;

17. Upon seeking a written confirmation, Magruder was provided
with such response by the GCT HCA; (fxhibit RB)

18. As a direct result of being forced to endure a resntful
and violent cellmate, Magruder has heen unable to properly access
the restroom, or to properly clean himself, thus elevating the
need for the cleaning and protective supplies which have been
limited to him as a direct result of his complaining about taking
away his ADA accommodation single cell restriction;

1¢, Magruder has suffered threats, retaliation, intimidation,
loss of sleep, fear, as well as unnecessary skin irritation,
rashes, discomfort, humiliation and physical, psychological and
emotional stress and trauma as a direct and proximate result of
the removal of his ADA accommodation and Rehabilitation Act
compliance single-cell restriction, without any lepitimate need
to do so, as well as from the retaliation from the resultant
attempts to complaint and to have it reinstated.

EXHAUSTION

7Q. Maeruder presented his complaint to the appropriate 6tCTI
officials, who sent him to the GCT ADA Co-Ordinator, who
completed an ada reasonable Accommodation request form and denied
ft, in Magruder's name, and Magruder sent an appeal to the
Special Needs Assessment Committe at ODRC Central Office, which
refused €© respond. (Sxhibit C, pp. 1-4), thes exhausting
available administrative remedies, as the issue is not subject to
the OPRC Grievance procedures under O.A.C. §5120-9-31, See aprc
Policy 64-NCM-02;

3
Case: 1:19-cv-01980-DCN Doc #:1 Filed: 08/29/19 4 of 7. PagelD #: 4

CAUSES OF ACTION
FIRST CLAIM

21. Plaintiff hereby incorporates the allegations set ferth in
Paragraphs One through Twenty of this Complaint as if fully
rewritten herein;

22. Plaintiff hereby asserts that the acts and conduct of the
defendant aforesaid, by and through its agents, constitukes the
deprivation of adequate toilet and washing facilities to him, as
well as the deprivation of adequate ability to sleep;

22. Plaintiff further specifically alleges that access to a
toilet, to adequate hygiene and cleaning facility and to adequate
sleep constitute major life activities within the meaning of the
ADA and the Rehabilitation act of 1972, and that the interference
with these major life activities constitutes a violation thereof;

24, Plaintiff further alleges that the disability from which
he suffers reasonably requires the reasonable accommodation of a
single cell, as was provided to him for approximately thirty (30)
years, and which is also. provided toother, similarly situated
prisoners at GCI;

25. Plaintiff alleges that the discontinuation of his ADA
accommodation without reason or cause constitutes a violation of
the Americans with Disabilities Act;

SECOND CLAIM

26, Plaintiff hereby incorporates the allegations set forth in
Paragraphs One through Twenty-five of this Complaint as if fully
rewritten herein;

27. The acts and conduct of the defendant aforesaid, by and
through its agents, constitutes a violation of the Rehabilitation
Act of 1973;

28, The acts and conduct of the defendant aforesaid have
caused Plaintiff the damages described in Paragraph nineteen of
this COmplaint, continuing through the date of this writing;

THIRD CLAIM

29, Plaintiff hereby incorporates the allegations set forth in
Paragraphs One through Twenty-eight of this Complaint as if fully
rewritten herein;

30, The acts and conduct of the defendant. aforesaid
constitute discrimination and retaliation, and thus constitute a
violation of Plaintiff's Civil Rights,in viilation of 42 1.S8.c.
$1983;

31. The acts and conduct of the defendant aforesaid, by and

-h-

 

 
Case: 1:19-cv-01980-DCN Doc #:1 Filed: 08/29/19 5 of 7. PagelD #: 5

through its agents, have caused Plaintiff the damages set forth
in Paragraph: Nineteen of this Complaint, continuing through the
date of this writing;

FOURTH CLAIM

22. Plaintiff hereby incorporates the allepations set forth
in Paragraphs One throvgh Thirty-one of this Complaint as if
fully rewritten herein;

33, The acts and conduct of the defendant aforesaid, by and
through its agents, constitutes cruel and unusual punishment, as
outside the ordinary incident of prison life, and violates the
Bighth Amendment to the United States Constitution;

34. The acts and conduct of the defendant aforesaid, by and

through its agents, have caused Plaintiff the damages set forth
in Paragraph Nineteen of this COmplaint.

DEMAND FOR RELIEF

 

WHEREFORE Plaintiff demands the following relief:

A. Declaratory relief declaring that the acts and conduct of the
defendant, by and throughb its agents, violate the plaintiff's
rights under the ADA, the Rehabilitation act of 1973, his Civil
Rights and the Bighth Amendment;

BR. Tndunective relief requiring the immediate reinstatement of
Plaintiff's permanent single-cell restriction and a moratorium on
any future interference therewith;

GC. Injunetive relief requirint the continued provision of all]
necessary colostomy supplies to Plaintiff, now and in the
Future;

YN. Protection from any other and/or further forms of retaliation,
ineluding the issuance of a restraining Order enjoining any and
all employees, agents, officials, or actors on behalf of the
defendant from engaging in any form of retaliation against
Plaintiff, including but not limited to changing ‘his housing or
work assipnment, additional unwarranted shakdowns beyond the
regular ones already conducted, damaging his property, and any
other aspect of the status quo}

Be Awarding Piaintiff compensatory damages in an amount
sufficient to provide compensation for Plaintiff's damages, and
to provide deterrence for future violations, in an amount deemed
Fair, just, proper and equitable by the trier of fact, but not
less than one hundred thousand dollars,(#100,000.00);

¥. The recovery of Plaintiff's costs and expenses in hringing
this action, including copies and postage expenses, together with
attorney fees, if any;

~ Re
Case: 1:19-cv-01980-DCN Doc #:1 Filed: 08/29/19 6 of 7. PagelD #: 6

G, That the costs of this action be taxed against the defendant;

H. Any other and/or further relief to which Plaintiff may he
entitled and which this Court deems just and eequitable,

JURY DEMAND

Plaintiff hereby demands a trial by fury of all issues so
triable.

VERITY

T, the undersigned, being first duly sworn according to law,
and competent to testify to the facts enumerated herein, do-herehy
swear and affirm, under penalty of perjury, that the foregoing

statements are true and correct, to the best of my knowledge and
belief.

2 AI-LP Ads Wtjogl__

Rate: Andre nGorre idee.

 

Grafton Gorr. Inst.
2500 S, Avon-Relden Rd.
Grafton, Ghio 44044
Plaintiff, in pro se
(28 U.S.C. §1746)

~6-
 

 

 

 

 

 

 

 
